Title: To Thomas Jefferson from Albert Gallatin, 27 December 1803
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir, 
                  Treasury Department December 27th: 1803.
               
               It appears by a letter of the 16th: instant, that the Light house at Smith’s Point is completed: the Contractor has left a young man on the spot to take care of the buildings; and as he will probably make a charge for his attendence, the propriety of appointing a Keeper is respectfully submitted. As a supply of Oil was ordered from Nantucket in November, it has probably already arrived at Norfolk, from whence the Collector may ship it to Smith’s point as soon as a keeper shall be there to receive it.
               I have the honor to be Very respectfully Sir, Yr. Obedt: Servt:
               
                  Albert Gallatin
               
            